610 N.W.2d 643 (2000)
Rick L. BLIGHT, Relator,
v.
HARBOR CITY MASONRY and Michigan Physicians Mutual Liability Company, Respondents.
No. C3-00-384.
Supreme Court of Minnesota.
May 25, 2000.
Cuzzo, Bradt & Envall, Ronald R. Envall, Michael J. Cuzzo, Duluth, for relator.
Koll, Morrison & Charpentier, Andrew J. Morrison, Barbara G. Lawton, St. Paul, for respondents.
Considered and decided by the court en banc.

AMENDED ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed February 8, 2000, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
  BY THE COURT:
  Edward C. Stringer
  Associate Justice